Case 1:20-cv-00488-JMS-DLP Document 18 Filed 07/10/20 Page 1 of 1 PageID #: 90




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                      Indianapolis Division


ANTHONY LYONS                                           )
         Plaintiff,                                     )
                                                        )
        v.                                              ) Case No.   1:20-cv-488-JMS-DLP
                                                        )
EQUIFAX INFORMATION SERVICES, LLC,                      )
and CAPITAL ONE, NA                                     )
           Defendants.                                  )


                                     ORDER OF DISMISSAL

        Plaintiff, Anthony Lyons, by counsel, have moved this court to dismiss Defendant Equifax

Information Services, LLC, from this cause.         The Court, being duly informed and finding

said Motion made for good cause, now GRANTS said Motion [17].

        IT IS, THEREFORE, ORDERED, ADJUDGED, AND DECREED by this Court that

Plaintiff’s claims against Defendant Equifax Information Services, LLC, only are dismissed, with

prejudice, each party to bear its own costs and fees.




          Date: 7/10/2020



Copies to counsel of
record electronically registered.
